Name: Commission Regulation (EEC) No 3198/89 of 25 October 1989 opening a standing invitation to tender for the export of 4 000 tonnes of bread-making wheat held by the Dutch intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/2526. 10 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3198/89 of 25 October 1989 opening a standing invitation to tender for the export of 4 000 tonnes of bread-making wheat held by the Dutch intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 4 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 4 000 tonnes of bread- making wheat are stored tire listed in Annex I hereto. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 7(5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that cereals held by the intervention agencies shall be disposed of by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 (*), as last amended by Regulation (EEC) No 2418/87 (*), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is appropriate, in the present market situation, to open a tender for the export of 4 000 tonnes of bread- making wheat held by the Dutch intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, No 3719/88 0. Article 4 1 . By way of derogation from Article 7 (1 ) of Regula ­ tion (EEC) No 1836/82, the time limit for submission of tenders under the first partial invitation to tender shall expire on 8 November 1989 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the last partial invitation to tender shall expire on 20 December 1989 at 1 p.m. (Brussels time). 3. The tenders shall be lodged with the Dutch inter ­ vention agency. HAS ADOPTED THIS REGULATION : Article 5 The Dutch intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be given as specified in the table in Annex II hereto. Article 1 The Dutch intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a stand ­ ing invitation to tender for the export of 4 000 tonnes of bread-making wheat held by it. Article 6 This Regulation shall enter into force on the day fol ­ lowing of its publication in the Official Journal of the European Communities. ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 274, 23 . 9. 1989, p. 41 . (3) OJ No L 139, 24. 5 . 1986, p. 36. 0 OJ No L 25, 28 . 1 . 1989, p. 22. 0 OJ No L 202, 9 . 7. 1982, p. 23 . ( «) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 331 , 2. 12. 1988, p. 1 . No L 309/26 Official Journal of the European Communities 26. 10. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Noord-Brabant 3 972 ANNEX II Standing invitation to tender for die export of 4 000 tonnes of bread-making wheat held by the Dutch intervention agency (Regulation (EEC) No 3198/89) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases (+) or reductions (-) (ECU/tonne) Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reductions relating to the lot to which the tender refers.